Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/11/2019.
Claims 1-6 are pending, where claim 1 is independent.
This application claims the priority benefit of the International application no. PCT/JP2018/027667 filed on 07/24/2018 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 06/09/2020, 11/11/2020 and 04/07/2021 have been filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. Jp 2017-144974, filed on 07/26/2017. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
However, the English translation of the foreign application is required for priority claim in addition to abstract. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).

Specification 
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure. Because, the abstract contents more than 150 words in length. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. See MPEP 608.01 (b) (I) E. Sample Abstracts.  
Multiple filed related applications 
Applicants have filed multiple related applications.  To date, it appears that the related applications (e.g. Application No. 16621345, 16633516, 16650767, 17260145, 17274316) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D:   

Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1-6 are provisionally rejected on the ground of double patenting over claims 1-6  of copending U.S. Patent application No. 16/633516 (corresponding USPGPub. No. 2020/0224916 A1).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application No. 16/621345 
US Application 16/633516 (corresponds USPGPub. No. 2020/0224916 A1)
Title 
ENVIRONMENTAL EQUIPMENT CONTROL APPARATUS
ENVIRONMENTAL APPARATUS CONTROLLER
Claim 1. An environmental equipment control apparatus (1) for controlling a plurality of types of environmental equipment (10, 20, 30), comprising: 
a grasping unit (60, 61, 62, 63, 64, 66) that grasps current physical and mental state information about a current physical and mental state of a user, environmental situation information, and target relationship information representing a relationship between a target physical and mental state and the current physical and mental state; 

learning control plan output means (80, 81, 82) that outputs a control change plan for each of combinations of the plurality of types of environmental equipment in accordance with the current physical and mental 
a selection control unit (90, 92) that selects, based on a predetermined condition, one control change plan from among a plurality of the control change plans output by the learning control plan output means after excluding a control change plan satisfying a predetermined exclusion condition, and executes the one control change plan, 
wherein the learning control plan output means learns to update a method for specifying the control change plan to be output, by using a physical and mental state of the user changed by executing the control change plan selected by the selection control unit.

a grasping unit configured to grasp current mental and physical condition information on a current mental and physical condition of a user, environmental situation information, and target relationship information representing a relationship between a target mental and physical condition and a present mental and physical condition; 
learning control plan output means configured to output a control change plan for each combination of multiple types of the environmental apparatuses according to the current mental and physical condition 
a selection control unit configured to select, based on a predetermined condition, one of a plurality of the control change plans output by the learning control plan output means and execute the one of the control change plans, 

the learning control plan output means being further configured to perform learning such that a method of determining the control change plans to be output is updated by using the mental and physical condition of the user, having changed as a result of executing the control change plan selected by the selection control unit.



	Claims 1-6 are provisionally rejected on the ground of double patenting as being unpatentable over claims 1-6 of co-pending application 16/633516 (corresponding USPGPub. No. 2020/0224916 A1). Although the conflicting claims are very close to each ther, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “a selection control unit (90, 92) that selects, based on a predetermined condition, one control change plan from among a plurality of the control change plans output by the learning control plan output means after excluding a control change plan satisfying a predetermined exclusion condition, and executes the one control change plan” of the application is equivalent to the limitation “a selection control unit configured to select, based on a predetermined condition, one of a plurality of the control change plans output by the learning control plan output means and execute the one of the control change plans” of the co-pending application) in scope and they use the similar limitations and produce the same end result of controlling environments based on physical and mental state of the user.  
This is a provisional double patenting rejection because the patentably indistinct claims have not yet been patented. However, this is very close to statutory type double patenting rejection. The filing of a terminal disclaimer cannot overcome a statutory type double patenting rejection. See MPEP § 804.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

	Claims 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of U.S. Patent application No. 16/633516 (corresponding USPGPub. No. 2020/0224916 A1). 
This is a statutory double patenting rejection. Because they use the anticipating inherently or identical limitations and produce the same end result. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). See MPEP 804 (II)(A) “- claims may be differently worded and still define the same Invention”.
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of only a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Such claim limitation(s) is/are: “learning control plan output means” “selection control unit” in claims 1, 3-4 and 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Fig.2, para [0050, 60, 65, 68-73] “learning control plan output means 80 includes the initial processing unit 81, the NN processing unit 82, and the like, and is constituted by one or a plurality of CPUs, RAMs, and the like”). However, the claim limitations fails to clearly disclose or lacks the corresponding structure, material, or acts for performing the claimed function “- outputting -”, “- selecting --- ”, in claims 1, 3-4 and 6. Because the output means and unit may be software or hardware.}.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 limitation recites “learning control plan output means that outputs a control change plan” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the limitations fails to clearly disclose the corresponding structure, material, or acts for performing the claimed function “- outputting -”, “- selecting --”. Again, the written description does not clearly disclose the element “output means” and “unit” as structure, material, or acts for performing the claimed function. However, the “output means” and “unit” are as software lacks the structure (hardware) to perform the functionality of the claim limitations. Thereby, the limitation lacks the structure to perform the functionality of the claim limitations. 
Therefore, the claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Therefore, the claims 1, 3-4 and 6 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 recites the limitation “about a current physical and mental”. However, the term/phrase “about” renders the claim indefinite because it is unclear whether the limitations following the term/phrase are part of the claimed invention and the phrase/term is a broad term rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(b).  
Claim 6 recites the limitation "the learning” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be assumed “a learning”. See MPEP 2173.05(e).

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting grasping state information, learning control plan, selecting control plan, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-6 are also rejected for the same and dependent of the independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Balakrishnan, et al. (USPGPub No. 20150268641 A1) in view of Kinoshita, et al. (USP No. 9958861 B2). 
1. An environmental equipment control apparatus (1) for controlling a plurality of types of environmental equipment (Balakrishnan [abstract] “dynamically adapting an environment - health and wellness policy - to promote an optimal biological state” [0015-19] See Fig.1-6), comprising: 
a grasping unit (60, 61, 62, 63, 64, 66) that grasps current physical and mental state information about a current physical and mental state of a user, environmental (Balakrishnan [0005] “dynamically adapting an environment include collecting sensor data from a biological sensor and an environmental sensor” [0015-19] “enable adaptation of an environment 102 to promote health and wellness of an individual - optimal biological state 120 - biological conditions 124 within optimal ranges and/or in optimal combinations - biological sensors 106A and 106B - to measure one or more biological conditions - environmental sensors 108A and 108B - to measure one or more environmental conditions of the environment 102” [0022-27] [abstract] See Fig.1-6, sensors as grasping unit); and 
a selection control unit (90, 92) that selects, based on a predetermined condition, one control change plan from among a plurality of the control change plans output by the learning control plan output means after excluding a control change plan satisfying a predetermined exclusion condition, and executes the one control change plan (Balakrishnan [0015-19] “determining whether an optimal environmental state exists in an environment - defined in a health and wellness policy - identifying an environmental condition that differs from the optimal environmental state - command generated configured to alter an operational state of an environmental device that affects the environmental condition - enable adaptation of an environment 102 to promote health and wellness of an individual - optimal biological state 120 - biological conditions 124 within optimal ranges and/or in optimal combinations” [0022-27] [abstract] See Fig.1-6, determining from policy as selecting from the plan and alter as update/change), 
(Balakrishnan [0015-19] “determining whether an optimal environmental state exists in an environment - defined in a health and wellness policy - identifying an environmental condition that differs from the optimal environmental state - command generated configured to alter an operational state of an environmental device that affects the environmental condition - enable adaptation of an environment 102 to promote health and wellness of an individual - optimal biological state 120 - biological conditions 124 within optimal ranges and/or in optimal combinations” [0022-27] [abstract] See Fig.1-6, determining from policy as specifying from the plan and alter as update the plan).

But, Balakrishnan does not explicitly teach learning control plan output means (80, 81, 82) that outputs a control change plan for each of combinations of the plurality of types of environmental equipment in accordance [with the current physical and mental state information, the environmental situation information], and the target relationship information.
However, Kinoshita discloses learning control plan output means (80, 81, 82) that outputs a control change plan for each of combinations of the plurality of types of environmental equipment in accordance [with the current physical and mental state information, the environmental situation information], and the target relationship information (Kinoshita col 6-9] “machine learning unit 23 includes a state observation unit 31, a learning device 33, and a learning control unit 35 - obtains data on the production plan, control data - as state variables -  learning device 33 performs learning based on the state variables - outputs control data - air conditioner 13 in accordance with the data on the production plan - compute in accordance with the control data” [abstract] “processing condition of the machines and running status of the air conditioner controlled - dictated by the production plan - machine learning unit that learns a relationship of operational status including the running status and the processing condition of the machines and the running status of the air conditioner to environmental status” [see Fig. 1-9, learning device 33 performs for control plan for output control data based on the information collected by primary reference Balakrishnan);
Balakrishnan and Kinoshita are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain air condition and control plan.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities learning control plan output outputs control change plan, as taught by Balakrishnan, and incorporating learning device 33 performs output for control plan for output control based on the collected information, as taught by Kinoshita.  

As to claim 2, the combination of Balakrishnan and Kinoshita disclose all the limitations of the base claims as outlined above.  
(Balakrishnan [0003-05] “environments play a significant role in the health and wellness of an individual - sleeps affect the quality of rest of the individual - comfortable level - ambient temperature and the noise machine improve the quality of rest of the individual - dynamically adapting an environment include collecting sensor data from a biological sensor and an environmental sensor” [0015-19] “biological conditions 124 within optimal ranges and/or in optimal combinations” [0022-27] [abstract] See Fig.1-6, comfortable level, quality provides the degree of arousal of the user).

As to claim 3, the combination of Balakrishnan and Kinoshita disclose all the limitations of the base claims as outlined above.  
The combination further discloses The environmental equipment control apparatus according to claim 1, wherein the learning control plan output means (82) is computing means using a neural network (Kinoshita [abstract] “machine learning unit that learns a relationship of operational status including the running status and the processing condition of the machines and the running status of the air conditioner to environmental status” [col 7-9] see Fig. 1-9, learning computing unit neural network in Fig. 4).

As to claim 4, the combination of Balakrishnan and Kinoshita disclose all the limitations of the base claims as outlined above.  
(Balakrishnan [0015-19] “determining whether an optimal environmental state exists in an environment - defined in a health and wellness policy - identifying an environmental condition that differs from the optimal environmental state - command generated configured to alter an operational state of an environmental device that affects the environmental condition - enable adaptation of an environment 102 to promote health and wellness of an individual - optimal biological state 120 - biological conditions 124 within optimal ranges and/or in optimal combinations” [0022-27] [abstract] See Fig.1-6, determining from policy as selecting from the plan and alter as update/change). 

As to claim 5, the combination of Balakrishnan and Kinoshita disclose all the limitations of the base claims as outlined above.  
The combination further discloses The environmental equipment control apparatus according to claim 1, wherein the plurality of types of environmental equipment include at least any two or more of an apparatus that adjusts a temperature (10), an apparatus that adjusts a humidity (10), an apparatus that adjusts a carbon dioxide concentration (20), an apparatus that provides aroma (30), an apparatus that adjusts illumination, and an apparatus that adjusts acoustics (Balakrishnan [0015-19] “determining whether an optimal environmental state exists in an environment - identifying an environmental condition that differs from the optimal environmental state - command generated configured to alter an operational state of an environmental device that affects the environmental condition - environmental conditions 126 include - an ambient condition such as temperature, humidity, barometric pressure, fluid motion, sound level, lighting level, a position or operating condition of a piece of equipment in the environment 102, and the like” [0022-27] [abstract] See Fig.1-6).

As to claim 6, the combination of Balakrishnan and Kinoshita disclose all the limitations of the base claims as outlined above.  
The combination further discloses The environmental equipment control apparatus according to claim 1, wherein the learning control plan output means has and is capable of outputting an initial control change plan, before the learning is performed, for each of the combinations of the plurality of types of environmental equipment corresponding to initial current physical and mental state information, initial environmental situation information, and initial target relationship information (Balakrishnan [0015-19] “determining whether an optimal environmental state exists in an environment - defined in a health and wellness policy - identifying an environmental condition that differs from the optimal environmental state - command generated configured to alter an operational state of an environmental device that affects the environmental condition - enable adaptation of an environment 102 to promote health and wellness of an individual - optimal biological state 120 - biological conditions 124 within optimal ranges and/or in optimal combinations” [0022-27] [abstract] See Fig.1-6, determining from policy as selecting from the plan and alter as update/change).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Kanal, et al. USP No. 8,140,191 B2.
Pindado, et al. USPGPub No. 2016/0228640 A1. 
Takami, et al. USPGPub No. 2018/0136626 A1. 
Krueger, USP No. 9298985 B2.
Johnson, et al. USP No. 9020647 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119